DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is claimed that the switch means [switches connected to Cin_LV shown in fig. 6 and 7] is configured for selectively connecting the plurality of the bulk capacitors [Cin_HV,Cin_LV] between the input and output. However, as shown in figures 6 and 7, only part of the plurality of bulk capacitors [Cin_LV] are connected to the switch means for the claimed selective connecting while the Cin_HVs are always connected between the input and output. It is unclear if the switch means should only switch part of the plurality of bulk capacitors as shown in the figures or all of the bulk capacitors as currently claimed. For purposes of advancing prosecution, the language will be interpreted to match that shown in the figures.

Regarding claim 8, it appears to be identical to claim 6.
Regarding claims 2-15, they are rejected since they depend on claim(s) above.
Claim Objections
Claims 6-9 and 13 are objected to because of the following informalities:  
Regarding claim 6, in line 2, "the other capacitor(s)" should --the other capacitor(s) of the plurality of bulk capacitors-- to clarify that these other capacitors are part of that plurality of bulk capacitors.
Regarding claim 7, in line 2, "said capacitors" should be --said capacitors of the plurality of bulk capacitors--
Regarding claim 8, in line 2, "the other capacitor(s)" should --the other capacitor(s) of the plurality of bulk capacitors-- to clarify that these other capacitors are part of that plurality of bulk capacitors.
Regarding claim 9, in line 1, "capacitor values" should be --capacitor values of the plurality of bulk capacitors-- and in lines 2-3, "plurality of capacitors" should be --plurality of capacitors of the plurality of bulk capacitors-- or --plurality of bulk capacitors--.
Regarding claim 13, in line 1, "for each capacitor" should be --for each capacitor of the plurality of bulk capacitors--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 2018/0367030) in view of Lind (US 2017/0317594).
Regarding claim 1, fig. 3A of Lethellier teaches a bulk capacitor circuit for a multiple input-voltage AC/DC charger/adapter comprising: 5a plurality of bulk capacitors [in 204]; an input for connection to a power source [eg. that supplying power to 302]; an output for connection to a DC/DC converter [118 of fig. 1] (par. 36); a switch means [in 204]; the switch means being configured for selectively connecting the plurality of the bulk 10capacitors between the input and output; an input voltage sensor [that sensing voltage in 302]; and control and driver circuitry [that controlling the switches of 204 in 302]; wherein: the control and driver circuitry is configured to receive a signal from the input voltage sensor 15indicative of the input AC voltage (302 receives voltage at output of circuit, where the output depends on the input AC voltage), and responsive to said signal, the circuit operates to control the switch means to connect at least one of the plurality of bulk capacitors. Lethellier does not teach where the plurality of bulk capacitors have different voltage ratings. However, Lind teaches an AC to DC converter with switchable capacitors with different voltage ratings selectively chosen (par. 3). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the capacitors with different voltage ratings as taught in Lind for the purpose of utilizing a suitable and well-known type of way of improving efficiency of AC to DC adapters. 
Regarding claim 7, the combination as indicated above teaches wherein each of said capacitors comprises one of a single capacitor and multiple single capacitors connected in parallel (selected capacitors are connected in parallel).
Regarding claim 9, the combination as indicated above teaches wherein capacitor values are selected to meet performance requirements and to minimize a total capacitor volume of the plurality of capacitors.
Regarding claim 11, the combination as indicated above teaches wherein the DC/DC converter comprises an active clamp flyback topology or other isolated DC/DC topologies.
Regarding claim 12, the combination as indicated above teaches wherein the multi-voltage AC/DC 10charger/adapter is a Universal AC/DC charger and/or adapter.
Regarding claim 13, the combination as indicated above teaches wherein, for each capacitor that is switchably connected, the switch means is a transistor switch in series with said capacitor (204 shows switch in series with capacitor).
Regarding claim 14, the combination as indicated above teaches wherein, the switch means comprises a transistor switch in series with said at least one bulk capacitor.
Regarding claim 15, the combination as indicated above teaches wherein the switch means comprises switch circuitry comprising transistor switches configured for selectively connecting one or more of the plurality of bulk capacitors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.